IN THE SUPREME COURT OF IOWA
                                No. 11–1544

                             Filed May 3, 2013


KEO RENTAL, L.L.C.,

      Appellee,

vs.

VAN BUREN COUNTY BOARD OF REVIEW,

      Appellant.



      On review from the Iowa Court of Appeals.



      Interlocutory review from the Iowa District Court for Van Buren

County, Joel Yates, Judge.



      Property owner seeks further review from court of appeals decision

reversing the district court’s ruling that it had substantially complied

with the statutory requirements for a property-assessment protest.

COURT       OF   APPEALS     DECISION    VACATED;   DISTRICT    COURT

JUDGMENT AFFIRMED; AND CASE REMANDED.



      Jamie L. Cox and Frank W. Pechacek, Jr. of Willson & Pechacek,

P.L.C., Council Bluffs, for appellant.



      Steven Gardner of Denefe, Gardner & Zingg, P.C., Ottumwa, for

appellee.
                                     2

PER CURIAM.

      This is the companion interlocutory review with facts that mirror

MC Holdings, L.L.C. v. Davis County Board of Review, ___ N.W.2d ___

(Iowa 2013), decided today. Keo Rental argues the court of appeals erred

in reversing the decision of the district court, which held that Keo Rental

substantially complied with the requirements for a property-assessment

protest set forth in Iowa Code section 441.37 (2009).       Based on the

reasoning in MC Holdings, we vacate the decision of the court of appeals

and affirm the district court’s order that denied summary judgment to

the Van Buren County Board of Review.         We remand this case to the

district court for further proceedings.

      COURT OF APPEALS DECISION VACATED; DISTRICT COURT

JUDGMENT AFFIRMED AND CASE REMANDED.

      All justices concur except Waterman, Mansfield, and Zager, JJ.,

who dissent.

      This decision shall not be published.
                                    3
           #11–1544, Keo Rental, L.L.C. v. Van Buren Cnty. Bd. of Review

WATERMAN, Justice (dissenting).
      I respectfully dissent for the reasons expressed in my dissenting

opinion in No. 11–1501, MC Holdings, L.L.C. v. Davis County Board of

Review, filed today.

      Mansfield and Zager, JJ., join this dissent.